Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lighting Apparatus for a Vehicle Having a Planar Light Guide and an Elongate Light Guide

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first curved component” and “the second curved component” of Claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 11 and 12  are  objected to because of the following informalities: “an additional second body component” infers that a first body component has been introduced therefore the claims are interpreted to depend from Claim 10.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the end side" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the extension direction" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 7-9 recite the limitation "the light source".  There is insufficient antecedent basis for this limitation in the claims.  
The term “elevated fashion” in claim 1 does distinctly provide a clear basis to which the region and first narrow side and connecting side extend where the plane defined by the main emission direction and extension direction is ambiguous because the extension direction is not defined.   
All Other Claims are rejected for the dependency on at least Claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faffelberger (U.S. Patent No. 10,274,151).
Regarding Claim 1, as best understood Faffelberger discloses in Figures 1-7, a lighting apparatus  for a vehicle, the lighting apparatus comprising: a planar light-guiding element  1 that has opposing flat sides  at which input coupled light is totally internally reflected and that has a first narrow side 2 in a light input coupling region for coupling in the light and that has a second narrow side 3 in a light output coupling region for coupling out the light in a main emission direction of the lighting apparatus, and that has a connecting side  connecting the first narrow side and the second narrow side; and an elongate light guide 4 that follows a contour of the first narrow side 2 of the planar light-guiding element 1 and is provided in an arranged fashion, with a first end face arranged at the end side and with a second end face, between which a lateral surface of the elongate light guide extends, the lateral surface having output coupling elements 7 for diverting the light coupled into the elongate light guide 4 so that the light is output coupled from the elongate light guide4 in a direction of the first narrow side 2 of the planar light-guiding element 1 from a longitudinal section of the lateral surface facing the first narrow side of the planar light-guiding element, wherein the first narrow side 2 and the connecting side of the planar light-guiding element 1 extend in elevated fashion in the direction of a corner region of the planar light-guiding element 1 in relation to a base plane that is spanned by the main emission direction and the extension direction (the end of the light guide 1 has a corner that extends or elevates above a plane shown in Figure 5).
Regarding Claim 2, Faffelberger discloses the lighting apparatus according to claim 1, wherein the first narrow side 2 runs in the direction of the corner region with respect to an extension line of the first narrow side rotated by a rotation angle and/or the connecting side runs in the direction of the corner region with respect to an extension line of the connecting side rotated by a rotation angle (the side 2 of light guide 1 runs in the direction towards the corner region).
Regarding Claim 4, Faffelberger discloses the lighting apparatus according to claim 1, wherein the first narrow side 2 and the connecting side run continuously into the corner region.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Faffelberger (U.S. Patent No. 10,274,151).
Regarding Claim 3, Faffelberger does not disclose the rotation angle is arranged in a range from 70° to 90°.
It would have been obvious to one of ordinary skill in the art at the time of filing to have a rotation angle of 70-90deg, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding Claims 7-9, as best understood, Faffelberger discloses that the light input member 4 can be fed by light sources (Col 4, lines 25-35), but does not explicitly disclose the first end face of the light guide 4 is associated with the light source or wherein the light source intersects an imaginary extension of the connecting side or wherein the main axis of the light source runs in a perpendicular or at a small angle to the perpendicular, wherein the perpendicular is arranged perpendicular to a base plane of the planar light-guiding element. 
In this case, selecting a given end of the light input device 4 having a light source arranged an end thereof as claimed would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

	

Allowable Subject Matter
Claims 5-6 and 10-12  would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875